PER CURIAM.
The appellants’ failure to offer proof sufficient to raise a jury question as to whether the design of the GM Step-Van, which allegedly caused her husband’s death, was defective so as to cause an unreasonable risk of foreseeable injury, Ford Motor Co. v. Evancho, 327 So.2d 201 (Fla.1976), requires us to affirm the directed verdict entered in favor of General Motors Corporation. See Aetna Life & Casualty Company v. Little, 384 So.2d 213 (Fla. 4th DCA 1980); Keyes Company v. Arvida Corporation, 360 So.2d 427 (Fla. 3d DCA 1978). The appellants’ other points on appeal are equally without merit.
Affirmed.